

Exhibit 10.18



Fourth Amendment to Employment Agreement


This Fourth Amendment (“Fourth Amendment”), to the Employment Agreement (the
"Agreement") dated February 27, 2007 between Payment Data Systems, Inc. ("PDS")
and Michael R. Long (“Executive") is entered into this 2nd day of July, 2012 and
is made part of the Agreement which is hereby amended as follows:


1.           Definitions.  All capitalized terms used herein and not expressly
defined herein shall have the respective meanings given to such terms in the
Agreement.


2.           Entire Agreement.  Except as expressly modified by this Fourth
Amendment, the Agreement shall be and remain in full force and effect in
accordance with its terms and shall constitute the legal, valid, binding and
enforceable obligations of PDS and Executive.


3.           Successors and Assigns.  This Fourth Amendment shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto.


4.           Section References.  Section titles and references used in this
Fourth Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.


5.           Now, therefore, in consideration of the mutual covenants set forth
herein and for other good and valuable consideration, the adequacy, receipt and
sufficiency of which are hereby acknowledged:


a.  
The Base Salary as set forth in Schedule 4(a)(i) of Schedule 1 to the Agreement
is hereby amended to be $255,000 per annum in year 2012.

b.  
The Bonus Compensation as set forth in Section 4(b)(ii) shall be replaced in its
entirety with:



“The Executive shall receive an additional bonus of $216,000.00, payable as of
November 1st of each year during the Term and auto renewals of this Agreement,
with the exception of the year 2012 whereby the additional bonus compensation
will be $54,000 and paid on November 1st of 2012.  The bonus may be paid, at the
sole discretion of the Company, either in cash or in shares of common stock of
the Company, with the exception of year 2012 whereby the additional bonus
compensation will be paid in cash.  If the Company pays the bonus in the form of
shares of common stock, the number of shares to be issued shall be based upon
the closing price of the Company’s common stock as of October 15th (or the last
trading day prior to October15th) of the year the bonus is due to be paid.”


Such revisions to the Employment Agreement will be effective as of the date of
this Agreement.  This Fourth Amendment amends the Agreement as set forth herein.
All previously existing obligations under the Agreement are hereby reaffirmed in
all respects.
 
 
 

--------------------------------------------------------------------------------

 


In witness thereof, the parties hereto have caused this Fourth Amendment to the
Agreement to be executed on the day and year first above written.
 
 

Payment Data Systems, Inc.   Executive             By: /s/ Louis A.
Hoch                        By: /s/ Michael R. Long                      Name:
Louis A. Hoch   Name: Michael R. Long Title: President & COO
   

 
                                                                    
 
 

 
 2

--------------------------------------------------------------------------------